Case 2:20-mc-00170-KSH Document 2-6 Filed 04/06/21 Page 1 of 3 PagelD: 37

EXHIBIT F
Case 2:20-mc-00170-KSH Document 2-6 Filed 04/06/21 Page 2 of 3 PagelD: 38

From: Sheldon Gopstein
To: Danielle Pierre
Cc: Dafney Stokes; Tabitha Luc
Subject: Re: KeyBank v. Direct Building
Date: Monday, March 1, 2021 10:34:17 AM
Attachments: imageQ07.png

image008.pnq

image009.png

image002.pnq

imageQ03.pnq

 

My apologies. I will call client today and get back to you.

Sent from my iPhone

On Mar 1, 2021, at 10:19 AM, Danielle Pierre <DPierre@wongfleming.com>
wrote:

| sent you an email two weeks ago stating that we had rescheduled several times, per
your request, and that | was noticing the deposition for March 1. You never responded
with a new date, or provided a list of available dates. | attached the notice to the email
and mailed it to your office.

The corresponding email thread is below.

Danielle

<image002.png>

Danielle Pierre | Associate | Wong Fleming

 

821 Alexander Road, Suite 200 | Princeton, NJ 08540
Phone: 609.951.9520 | Fax: 609.951.0270

 

w.wongfleming.com

IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS,
we inform you that any U.S. federal tax advice contained in this communication (including
any attachments) is not intended or written to be used, and cannot be used, for the
purpose of (a) avoiding penalties under the Internal Revenue Code or (b) promoting,
marketing or recommending to another party any transaction or matter addressed herein.

THIS ELECTRONIC MAIL TRANSMISSION AND ANY ATTACHMENTS MAY CONTAIN
PRIVILEGED, CONFIDENTIAL, OR PROPRIETARY INFORMATION INTENDED ONLY FOR THE
PERSON(S) NAMED. IF THE READER OF THIS MESSAGE IS NOT THE INTENDED
RECIPIENT OR THE AUTHORIZED REPRESENTATIVE OF THE INTENDED RECIPIENT, YOU
ARE HEREBY NOTIFIED THAT ANY DISTRIBUTION, COPYING, OR DISCLOSURE OF THIS
COMMUNICATION IS STRICTLY PROHIBITED
Case 2:20-mc-00170-KSH Document 2-6 Filed 04/06/21 Page 3 of 3 PagelD: 39

From: Sheldon Gopstein <sg@gopsteinlaw.com>

Sent: Monday, March 1, 2021 10:16 AM

To: Danielle Pierre <DPierre@wongfleming.com>

Cc: Dafney Stokes <dstokes@wongfleming.com>; Tabitha Luc
<tluc@wongfleming.com>

Subject: Re: KeyBank v. Direct Building

Today? | thought we had agreed to reschedule?

Sent from my iPhone

On Mar 1, 2021, at 10:10 AM, Danielle Pierre
<DPierre@wongfleming.com> wrote:

Mr. Gopstein,

The noticed deposition in this matter was set to begin at 10:00 am, as
indicated on the Notice emailed to you and mailed to your office.

Do you and your client intend to appear?

Danielle

<image003.png>

Danielle Pierre | Associate | Wong Fleming

 

821 Alexander Road, Suite 200 | Princeton, NJ 08540
Phone: 609.951.9520 | Fax: 609.951.0270

 

www.wongfleming.com

IRS Circular 230 disclosure: To ensure compliance with requirements imposed
by the IRS, we inform you that any U.S. federal tax advice contained in this
communication (including any attachments) is not intended or written to be
used, and cannot be used, for the purpose of (a) avoiding penalties under the
Internal Revenue Code or (b) promoting, marketing or recommending to
another party any transaction or matter addressed herein.

THIS ELECTRONIC MAIL TRANSMISSION AND ANY ATTACHMENTS MAY
CONTAIN PRIVILEGED, CONFIDENTIAL, OR PROPRIETARY INFORMATION
INTENDED ONLY FOR THE PERSON(S) NAMED. IF THE READER OF THIS
MESSAGE IS NOT THE INTENDED RECIPIENT OR THE AUTHORIZED
REPRESENTATIVE OF THE INTENDED RECIPIENT, YOU ARE HEREBY
NOTIFIED THAT ANY DISTRIBUTION, COPYING, OR DISCLOSURE OF THIS
